Citation Nr: 0729139	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-38 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for post-inflammatory 
hyperpigmentation of the feet and ankles, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision, by the Buffalo, New York, Regional Office (RO), 
which denied the veteran's claim for a rating in excess of 10 
percent for post-inflammatory hyperpigmentation of the feet 
and ankles.  

On June 5, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  At this hearing, the veteran appears to have raised 
a claim for entitlement to service connection for a blood 
disorder (claimed as allergy to leather).  This issue is 
referred to the RO for appropriate action.  

The Board also notes that, in a statement dated in April 
2004, the veteran raised a claim of entitlement to annual 
clothing allowance.  Since this matter has not been addressed 
by the RO, it is not before the Board; hence, it is referred 
to the RO for appropriate action.  


FINDING OF FACT

The veteran's post-inflammatory hyperpigmentation of the feet 
and ankles is manifested primarily by itching, drying and 
flaking; the skin disorder affects 10 percent of exposed 
areas, it covers approximately 5 percent of the entire body, 
and it does not require constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post-inflammatory hyperpigmentation of the feet and 
ankles have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.7, 4.21, 4.118, Diagnostic Code 7806 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2004 from the RO to the veteran that 
was issued prior to the initial RO decision in March 2005.  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2005 SOC and March 2007 SSOC were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  And, in March 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran on the disability rating or effective date 
elements of his claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
case, as the preponderance of the evidence is against the 
increased rating claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for the skin 
condition, given that the veteran has offered testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing higher ratings, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  



II.  Factual background.

A rating action in April 1995 granted service connection for 
post-inflammatory hyperpigmentation of the feet and ankles, 
evaluated as 0 percent.  Subsequently, in a November 2003 
rating action, the RO increased the evaluation for post-
inflammatory hyperpigmentation of the feet and ankles from 0 
percent to 10 percent disabling.  

The veteran's claim for an increased rating for his skin 
disorder was received in August 2004.  The veteran was seen 
at a dermatology clinic in December 2004 for evaluation of a 
pigmented lesion on his abdomen present for a number of years 
due to irregular border.  He denied any change in appearance, 
bleeding, or itching of this or any other lesion on his skin.  
The soles of the feet exhibit dryness with fine scaling.  
There was a hyperpigmented papule on the right thigh that 
exhibits dimpling with lateral pressure.  The remainder of 
the skin examination was unremarkable and revealed no 
evidence of lesions suspicious for malignancy.  The 
impression was xerosis of the feet.  The veteran was advised 
to apply a moisturizer for the next three weeks; and, if 
there is no resolution, to then begin using an over-the-
counter antifungal cream applied twice daily for three weeks.  

The veteran was afforded a VA examination in January 2005, at 
which time he indicated that his current symptoms include 
itching and some uncomfortable sensation of the skin; no 
malignant neoplasms, no benign neoplasms, and no urticaria 
were noted.  It was noted that the veteran walked with a 
fairly normal gait.  There were obvious patches over the left 
and right ankle and the dorsum of the foot.  The patches 
measured 4 cm x 8 cm, bilaterally; the patch went from the 
outer lateral malleolus behind the ankle across the Achilles 
tendon on the left and right ankle.  There was a dorsal patch 
over the anterior of the left and right ankle measuring 4 cm 
x 3 cm.  There were approximately 3 to 4 small patches 
measuring 1 cm x 2 cm patches over the dorsum of the foot 
over the toe areas.  All of those patches had the same type 
of skin description.  There was dryness, minimal flaking, and 
minimal sensitivity; there was some hyperpigmentation.  There 
was no oozing, draining, or ulceration.  There was no tissue 
loss.  The skin condition is approximately 5 percent of the 
exposed areas, and it is less than 1 percent of the entire 
body.  The assessment was post-inflammatory hyperpigmentation 
of the feet and ankles.  

On the occasion of another VA examination in February 2007, 
the veteran indicated that he continued to have 
hyperpigmentation on his ankles and feet, and he had problems 
with pruritus.  He denied any active lesions and he denied 
having any problems walking.  Currently, he was not on any 
medications or treatment for the skin condition; however, he 
stated that he would like to get something for the occasional 
pruritus because it is bothersome.  The veteran indicted that 
the pruritus was the only skin symptom that he was currently 
bothered by.  He was also noted to have hyperpigmentation.  
On examination, it was noted that the veteran had 
hyperpigmented lesions on his feet bilaterally, both above 
the lateral malleolus and the medical malleolus which extends 
towards the anterior portion of his foot.  The take-up areas 
on the right lateral foot measured approximately 5 cm x 4 cm 
and on the medial aspect that measured 4 cm x 3 cm; and, on 
the left ankle on the lateral portion, it measured 
approximately 5 cm x 4 cm and on the medial portion 4 cm x 4 
cm.  Again, these were up towards the anterior portion of his 
foot.  There were no open sores, nothing draining and nothing 
acute.  The examiner indicated that the lesions affected 
approximately 10 percent of the exposed skin and 
approximately 5 percent of the entire body.  The impression 
was post-inflammatory hyperpigmentation and pruritus of feet 
and ankles.  

At his personal hearing in June 2007, the veteran testified 
that the most obvious problem caused by his skin condition 
was hyperpigmentation and changes in the color of his skin.  
The veteran related that he also experiences pain as a result 
of his skin condition; he also has scarring of both feet and 
ankles, as well as dry skin and flaking.  The veteran argues 
that more than 5 percent of his skin is covered with 
hyperpigmented lesions.  


III.  Legal Analysis.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2006).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's disability due to post-inflammatory 
hyperpigmentation of the feet and ankles has been rated as 10 
percent disabling under Diagnostic Code (DC) 7806.  Under DC 
7806, a 10 percent rating requires that at least 5 percent, 
but less than 20 percent, of the entire body or exposed areas 
are affected, or it must show that intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  See 38 C.F.R. 
§ 4.118, DC 7806.  

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Lastly, 
where more than 40 percent of the entire body or exposed 
areas are affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period, a 60 
percent evaluation is assigned.  Id.  

After careful review of the evidentiary, the Board finds that 
the evidence does not support a rating in excess of 10 
percent for the veteran's skin condition.  Significantly, the 
January 2005 VA examination report noted that the only 
symptoms caused by the skin condition were itching, dryness, 
flaking and minimal sensitivity.  The examiner noted that the 
skin condition covered approximately 5 percent of the exposed 
areas and less than 1 percent of the entire body.  The report 
of the February 2007 VA dermatology examination related that 
the veteran was not currently on any medications for his skin 
condition.  The examiner stated that the lesions affected 
approximately 10 percent of the exposed areas and 5 percent 
of the entire body.  He did not describe any scarring.  

Based on this evidence, the Board finds that, the overall 
disability picture does not support a disability rating 
greater than 10 percent under Code 7806.  The evidence does 
not reflect the requisite percentage of affected area or any 
use of systemic therapy to support an award of a 30 percent 
rating.  38 C.F.R. § 4.7.  The evidence shows that the 
veteran's service-connected skin disability involves less 
than 20 to 40 percent of the entire body; 20 to 40 percent of 
exposed areas affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required.  

The veteran appeared to testify that more than 5 percent of 
his body was affected.  This is competent evidence as such is 
an observable condition.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, his statements are less probative 
than the observation of the skilled professionals.  
Furthermore, his testimony is inadequate to establish that 
there is involvement of 20 percent of the entire body or 20 
percent of the exposed areas.  

Finally, the evidence does not show, and the veteran does not 
allege, frequent hospitalization or marked interference with 
employment to suggest that the claim should be referred to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b) (1).  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for post-inflammatory hyperpigmentation of the ankles 
and feet.  38 C.F.R. § 4.3.  

At his personal hearing in June 2007, the veteran testified 
that he had scarring on his feet and ankles as a result of 
his skin condition.  The veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.  In this 
regard, no scarring was reported on the examination of the 
skin in January 2005 and February 2007.  

The Board thus concludes that the preponderance of the 
evidence is against the claim for entitlement to a disability 
rating in excess of 10 percent for post-inflammatory 
hyperpigmentation of the ankles and feet.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2006).  

ORDER

Entitlement to a rating in excess of 10 percent for post-
inflammatory hyperpigmentation of the feet and ankles is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


